DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1 and 3-6 under United States Patent Application No. 2006/0193101 to Sogabe in view of United States Patent Application No. 2006/0279899 to Aihara et al and United States Patent No. 6348273 to Ishikawa et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of United States Patent Application No. 2017/0256431 to Parkhe in view of  United States Patent No. 6348273 to Ishikawa et al.
 
Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a screw member in claim 1, interpreted as the male screw of 44 [0024].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0256431 to Parkhe in view of  United States Patent No. 6348273 to Ishikawa et al.
 In regards to Claim 1, Parkhe teaches a wafer mounting table Fig. 5 comprising: a ceramic plate (ceramic plate such as AlN, alumina, [0054]) having a wafer mounting surface (top of 515) and having at least one of an electrostatic electrode 527 and a heater electrode 529 built therein [0054]; a metal plate 536 [0065] arranged on a surface of the ceramic plate opposite to the wafer mounting surface (as shown in Fig. 5); a threaded terminal (562, called adapter objects, that receive fasteners and are threaded holes or nuts or bolt heads, [0067-0068]) made of a low thermal expansion coefficient metal (as they are made out of molybdenum, Mo, Kovar, or a metal Ti  [0057-0058], all material that is cited by the instant application as low thermal expansion coefficient materials for the female terminal, see page 9 of the instant application and dependent claim 4) and joined to a recess 567 provided in the surface of the ceramic plate opposite to the wafer mounting surface by a bonding layer (metal bond 56), a screw member (threaded bolts, i.e., screws [0067]) inserted into a through hole penetrating the metal plate and screwed to the threaded terminal to fasten the ceramic plate and the metal plate together (as shown in Fig. 5); and a non-adhesive, heat conductive sheet disposed between, but not adhered or bonded to, the ceramic plate and the metal plate in the form of the plate shaped gasket 525 (which is comprised of a grafoil layer which has a high thermal conductivity [0070-0072], the gasket being a foil and thus having no bonding properties being a gasket and a grafoil/graphene foil, and polyimide below it), wherein there is a gap shown in between the openings in 538 for 528 in Fig. 5, [0019-0077].

    PNG
    media_image1.png
    434
    596
    media_image1.png
    Greyscale

Parkhe further teaches that when the threaded terminal and the screw member are screwed together, as shown in Fig. 5, a play in the form of a gap is provided in a horizontal direction in the annotated copy of Fig. 5 above, which is further supported in the instant application’s Fig. 3.
Parkhe does not expressly teach the direction in which the metal plate is displaced relative to the ceramic plate due to a difference in thermal expansion.
However, this is considered to be a functional limitation, which is fulfilled if and when a ceramic plate is heater/acted upon with the result of thermal expansion. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Parhke is substantially the same as the claimed apparatus, the apparatus of Parkhe would be capable of fulfilling the limitations of the claim and thus be able to have displaced in result of thermal expansion, there being no structural difference between the apparatus of Parkhe and that of the claim in terms of the overall structure of the screws/bolts, ceramic and metal plates.
Furthermore, it is emphasized that the direction is in the horizontal direction, which as evidenced in the instant application’s Fig. 3, is the same direction indicated by arrows “P” such that a gap there, as shown in the above annotated copy of Fig. 5 above, fulfills the claimed limitations.

Parkhe does not expressly teach that the metal bond includes ceramic fine particles and a hard solder.
Ishikawa teaches a bonding method where a hard solder 3 has ceramics 4 used as a fine particle material where the particles are coated with a metal (Col. 9 lines 29-43) and the solder is Au, Ag, Cu, Pd, Al, or Ni (Col. 5 line 9-Col. 11 line 5). Ishikawa teaches that adding a fine ceramic powder to the solder improves strength in small spaces even with thermal cycling between fitting structures of different materials (see Table 1, Col. 12 lines 30-60; Col 3 line 11-Col. 4 lines 18).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the solder/metal bonding of Parkhe with the teachings of Ishikawa and added a fine ceramic powder to the solder of Parkhe. One would be motivated to do so to improve the bond strength between a fitting structure with a small space and with thermal cycling. See MPEP 2143, Motivations B. 
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a bonding material analogous to that of Parkhe out of metal and ceramic powders, as taught by Ishikawa, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 1.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 3, Parkhe in view of Ishikawa teaches the ceramic fine particles are fine particles whose surfaces are coated with a metal, and wherein the hard solder contains Au, Ag, Cu, Pd, Al or Ni as a base metal, as per the rejection of Claim 1.
In regards to Claim 4, Parkhe teaches the ceramic plate is made out of AlN or alumina [0054], the metal plate is made out of aluminum [0043, 0065], and the low thermal expansion coefficient metal is made of Mo or Ti [0057-0058].
In regards to Claim 5, Parkhe teaches teach the terminal is made out of molydeum or titanium [0057-0058] and the ceramic plate is made out of alumina or aluminum nitride [0054], materials that are recited in the above claim limitations that fulfills the claims, as per the rejection of Claims 1, 3 and 4 above, and thus implicitly fulfill the limitations of having the coefficient of linear thermal expansion of the threaded terminal is within a range of ±25% of the coefficient of linear thermal expansion of the ceramic plate, as the material of these structures determines that coefficient of linear thermal expansion of the ceramic plate.
In regards to Claim 6, Parkhe teaches the non-adhesive heat conductive sheet has insulation properties as it is made out of grafoil and polyimide, thus forming a heat conductive sheet with a dielectric material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2014/0345805 to Maeda, which expressly teaches about gaps 132, 130 in the horizontal direction for a bolt/screw for thermal expansion [0097, 0108].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716